DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 11, 2022 and March 1, 2022 were filed after the mailing date of the Final Office Action on September 29, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 27 and 29-31 are objected to because of the following informalities:  
Regarding claim 27, “the image acquisition device” should be “the image acquisition unit”.
Regarding claim 29, “the image acquisition device” should be “the image acquisition unit”.
Regarding claim 30, “the station sever” should be “the station server
Regarding claim 31, “the station sever” should be “the station server”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 30-31, the instant specification discloses a “transmission/reception unit” (specification as filed, paragraph [0032]). However, the instant specification does not disclose a transceiver for transmitting and receiving information to and from the station server; a transceiver is not mentioned in the specification. The transmission/reception unit of the specification will be interpreted to be the same as the transceiver of claims 30-31.



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 29 recite the limitation “the image acquisition device” in lines 3 and 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 28-31 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 10, and 23-24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793) and Blanchard (US 2018/0346868). 
Regarding claim 1, Hong discloses a culture observation system (claim 1) comprising:
an observation device (comprising claim 1, “CCD camera” or “microscope” or Fig. 3, element 330, as well as light source Fig. 3, element 310) being configured to observe a sample (pg. 9, “the cell is being cultivated”) in a culture container (Fig. 1, element 110);
a station server (Fig. 3, element 350) that is disposed outside the incubator chamber (Fig. 3, where the computer is outside of the incubator chamber, which is Fig. 3, element 200), the station server (Fig. 3, element 350) being configured to transmit and receive information (pg. 9, “camera part [is] connected to an automatic control part (350)”) to and from the observation device (comprising claim 1, “CCD camera” or “microscope” or Fig. 3, element 330, as well as light source Fig. 3, element 310); and

	a light source (Fig. 3, element 310) configured to emit illumination light (pg. 7, “luminescent lighting”), the sample (pg. 9, “the cell is being cultivated”) being accommodated in the container (Fig. 1, element 110) formed of an optically transparent material (pg. 4, “a container of plastic material, glass dish, flask, etc., and using an inverted microscope”); and
	an image acquisition unit (claim 1, “CCD camera” or “microscope” or Fig. 3, element 330) configured to acquire, from below (Figs. 2-3) the sample (pg. 9, “the cell is being cultivated”), an image of transmitted light (Fig. 3, dashed lines) that has passed through (Fig. 3, route of dashed lines) the sample (pg. 9, “the cell is being cultivated”) as a result of the illumination light (pg. 7, “luminescent lighting”) emitted from the light source (Fig. 3, element 310) being reflected as reflected light (Fig. 3, route of dashed lines) from above the sample (pg. 9, “the cell is being cultivated”) and the reflected light being directed (Fig. 3, route of dashed lines) to the sample (pg. 9, “the cell is being cultivated”);
wherein the image acquisition unit includes an objective lens (Fig. 3, element 330 via pg. 9 a “standard microscope” would inherently have an objective lens or Fig. 1, element 120 of the background art) for collecting transmitted light (Fig. 3, route of dashed lines) that has passed through the sample (pg. 9, “the cell is being cultivated”),
the light source (Fig. 3, element 310) emits illumination light (pg. 7, “luminescent lighting”) from radially outward (Fig. 3) of the objective lens (Fig. 3, element 330 via pg. 9 a “standard microscope” would inherently have an objective lens or Fig. 1, element 120 of the background art) to above the sample (pg. 9, “the cell is being cultivated”).
Hong does not disclose:
an observation device disposed in an incubator chamber having controlled environmental conditions;
a light source configured to emit illumination light from below the sample to thereabove;
a terminal for transmitting and receiving information to and from the station server; and,
each of the light source and the image acquisition unit are disposed in the incubator chamber.
As to 1), Blanchard discloses an observation device (paragraph [0017]) disposed in an incubator chamber (paragraph [0069]) having controlled environmental conditions (paragraphs [0042]-[0044]).
In the analogous art of cell culture incubators with integrated imaging systems, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of modified Hong to be in a cell incubator, similarly to Blanchard, because this would be a simple substitution of one known technique of imaging cells for another known technique of imaging cells.
As to 2) emission of illumination light from below the sample to thereabove is an obvious rearrangement of parts that would predictably get the same results as emission of illumination light from the side of the sample as described in Hong (Fig. 3). Regarding the limitation “a light source configured to emit illumination light from below the sample to thereabove”, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C). In addition, the angle of the reflective board 
Assuming arguendo that Hong does not disclose a culture container in the invention of Hong, it would have been obvious to one skilled in the art before the effective filing date to modify the transparent incubator of Hong to a cell culture dish of optically transparent material, such as that also described in the background art of Hong (pg. 5 “a dish (110)” and pg. 4, “plastic material, glass dish, flask, etc.”) in order to be able to use readily- and commercially-available, standardized petri plates and flasks for cell growth.
As to 3) Sieckmann discloses a terminal for transmitting and receiving information (claim 25).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of modified Hong with the terminal of Sieckmann in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Regarding the functional limitations “that transmits and receives information to and from the observation device” and “for transmitting and receiving information to and from the station server”, modified Hong discloses all the structural limitations claimed. The intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	As to 4) Blanchard discloses that each of the light source (paragraph [0017]) and the image acquisition unit (paragraph [0017]) are disposed in (paragraph [0069]) the incubator chamber (paragraph [0069]).

Regarding claim 2, Hong discloses the station server (Fig. 3, element 350).
Hong does not disclose that the terminal transmits and receives information via a cloud server.
Sieckmann discloses that the terminal (claim 25) transmits and receives information via a cloud server (page 14, first paragraph).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of modified Hong with the terminal of Sieckmann in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
Regarding the limitation that “the station server and the terminal transmit and receive information via a cloud server” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 3, Hong discloses the station server (Fig. 3, element 350).
Hong does not disclose that transmission and reception of information from the station server to the cloud server are performed according to each instruction from the terminal.
Sieckmann discloses the cloud server (page 14, first paragraph), the terminal (claim 25), and instruction from the terminal (page 8).

Regarding claim 4, Hong discloses the station server (Fig. 3, element 350).
Hong does not disclose that transmission and reception of information from the station server to the cloud server are automatically performed at predetermined intervals and/or for predetermined image data.
Sieckmann discloses the cloud server (page 14, first paragraph) and transmission and reception of information are automatically performed at predetermined intervals and/or for predetermined image data (page 8, first paragraph, “predetermined time cycle”).
In addition, regarding the limitation “wherein transmission and reception of information from the station server to the cloud server are automatically performed at predetermined intervals and/or for predetermined image data” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Regarding claim 10, Hong discloses that the illumination light is reflected by a reflecting member (Fig. 3, element 320) disposed above the sample (pg. 9, “the cell is being cultivated”).
Regarding claim 23, Hong discloses that the information comprises sample data (pg. 9, “a signal outputted from the camera part”).
Regarding claim 24, Hong discloses that the sample data (pg. 9, “a signal outputted from the camera part”) comprises at least one of image data (pg. 9, “cell image”), image analysis data, project data, operation information log data, task information log data, culture information data, and culture environmental data.
claim 32, Hong discloses that the emitted illumination light (pg. 7, “luminescent lighting”) passes through an optical path (Fig. 3, route of dashed lines) different from that of the reflected light (Fig. 3, route of dashed lines).

Claims 5-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793), Blanchard (US 2018/0346868) as applied to claim 1, further in view of Yamamoto (US 2014/0126049).
Regarding claim 5, Hong discloses a light source (Fig. 3, element 310) can emit illumination light (pg. 7, “luminescent lighting”). 
Hong does not disclose that the light source can emit illumination light from different positions in the radial direction of the objective lens.
Yamamoto discloses that the light source (Fig. 4, element 26) can emit illumination light from different positions in the radial direction (Fig. 4, elements 26a) of the objective lens (Fig. 1, element 60).
In the analogous art of lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the light source of Yamamoto in order to provide a variety of lighting angles in a circle around the sample, colors, and brightnesses.
Regarding claim 6, Hong discloses that the light source (Fig. 3, element 310) is configured to emit illumination light (pg. 7, “luminescent lighting”).
Hong does not disclose that the light source is configured to emit illumination light from different positions in the circumferential direction of the objective lens. 

In the analogous art of lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the light source of Yamamoto in order to provide a variety of lighting angles in a circle around the sample, colors, and brightnesses.
Regarding claim 7, Hong discloses a light source (Fig. 3, element 310).
Hong does not disclose that the light source includes a plurality of light sources arrayed around the objective lens and that can be lit up independently.
Yamamoto discloses that the light source (Fig. 4, element 26) includes a plurality of light sources (Fig. 4, elements 26a) arrayed around (Fig. 1, element 23) the objective lens (Fig. 1, element 61) and that can be lit up independently (paragraphs [0041]-[0042], “red”, “green”, “blue”, and “white”).
In the analogous art of lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the light source of Yamamoto in order to provide a variety of lighting angles in a circle around the sample, colors, and brightnesses.
Regarding claim 21, Hong discloses a light source (Fig. 3, element 310).
Hong discloses that the light source includes a plurality of light sources that are arrayed around the objective lens and that can be lit up independently.
Yamamoto discloses that the light source (Fig. 4, element 26) includes a plurality of light sources (Figs. 4, elements 26a) that are arrayed around (Fig. 1, element 23) the objective lens 
In the analogous art of lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the light source of Yamamoto in order to provide a variety of lighting angles in a circle around the sample, colors, and brightnesses.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793) and Blanchard (US 2018/0346868) as applied to claim 1, further in view of Yamamoto (US 2014/0126049) and Shimada (JP 2011/008188).
Regarding claim 8, Hong discloses a light source (Fig. 3, element 310).
Hong does not disclose that: 
the light source includes light sources disposed below the sample and,
a light-blocking member having an opening that, of the illumination light from the light sources, transmits only illumination light from a particular radial position.
As to 1) Yamamoto discloses that the light source includes light sources (Fig. 4, elements 26a). 
In the analogous art of lighting in microscopes, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the light source of Yamamoto in order to provide a variety of lighting angles in a circle around the sample and brightnesses.
In addition, light sources disposed below the sample is an obvious rearrangement of parts from a light source from the side of the sample, as shown in Hong (Fig. 3). Regarding the 
As to 2) Shimada discloses this limitation (Fig. 1, element 432, “blocking plate”).
In the analogous art of optical microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the blocking plate of Shimada in order to restrict the beam of light so that only certain angles of light can pass through the blocking plate to image the sample, creating a variety of possible angles to the image the cells, as well as brightnesses for imaging the cells.
Regarding claim 9, Hong discloses the light source (Fig. 3, element 310).
Hong does not disclose a diffusing plate for diffusing illumination light.
Shimada discloses a diffusing plate for diffusing illumination light (Fig. 1, element 45).
In the analogous art of optical microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the light source of modified Hong with the diffusing plate of Shimada so that the light for the light source can be uniformly projected (Shimada, paragraph [0042]) onto the reflection member.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793) and Blanchard (US 2018/0346868) as applied to claim 1, further in view of Lanni (US 4,621,911).
Regarding claim 11, Hong discloses a sample (pg. 9, “the cell is being cultivated”).
Hong does not disclose that the sample is immersed in a solution, and the illumination light is reflected at an upper liquid surface of the solution.

	Regarding the limitation “the illumination light is reflected at an upper liquid surface of the solution”, it would have been obvious to one skilled in the art before the effective filing date to use the culture observation system of modified Hong in view of Lanni with the property of total internal reflection of liquid solutions in order to obtain light that would image the sample (Fig. 5).
Regarding claim 12, Hong discloses that the image acquisition unit (claim 1, “CCD camera” or “microscope” or Fig. 3, element 330) acquires, below (Fig. 3) the sample (pg. 9, “the cell is being cultivated”), an image of transmitted light (Fig. 3, route of dashed lines) that has passed through the sample (pg. 9, “the cell is being cultivated”).
Hong does not disclose illumination light emitted from the light source unit being reflected at an inner surface of a top plate of the container disposed above the sample.
Lanni discloses illumination light emitted from the light source unit being reflected at an inner surface of a top plate of the container disposed above the sample (Figs. 6-7).
In the analogous art of microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify Hong’s lighting with the reflection at an inner surface of a top plate of the container as in Lanni to produce the effect of total internal reflection in order to obtain light that would image the sample.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793), Blanchard (US 2018/0346868), and Kawasaki (JP 2006/174764).
claim 25, Hong discloses that the station server (Fig. 3, element 350) comprises a display (pg. 9, “[t]he image display part” or Fig. 3, element 340), and the display (pg. 9, “[t]he image display part” or Fig. 3, element 340) is configured to display the image data (pg. 9, “cell image”).
Hong does not disclose that the station server comprises a display to display the image data and at least one of the image analysis data, the project data, the operation information log data, the task information log data, the culture information data, and the culture environmental data.
Kawasaki discloses that the station server (paragraph [0027], “personal computer”) comprises a display (paragraph [0029], “monitor”) to display the image data (paragraph [0029], “electrical signal”) and at least one of the image analysis data (paragraph [0029], “image processing”), the project data, the operation information log data, the task information log data, the culture information data, and the culture environmental data.
In the analogous art of microscopy, it would have been obvious to one skilled in the art before the effective filing date to modify the station server display of modified Hong with the station server display of Kawasaki in order to process images of cells, such as an image processor for automated, computerized image identification of the cell count (number of alive versus dead cells).

Claims 27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793) and Blanchard (US 2018/0346868), further in view of Kiyota (US 2009/0093046).
claim 27, Hong discloses a light source (Fig. 3, element 310) and the image acquisition device (claim 1, “CCD camera” or “microscope” or Fig. 3, element 330).
Hong does not disclose a housing disposed in the incubator chamber, the housing having an internal space holding the light source and the image acquisition device, the housing having a mounting surface upon which the culture container is mounted.
Kiyota discloses a housing (paragraph [0049]; Figs. 3 and 9, element 38a “arm”) disposed in an incubator chamber (paragraph [0049]; Fig. 3, element 21 “temperature-controlled room”), the housing (paragraph [0049]; Figs. 3 and 9, element 38a “arm”) having an internal space (paragraph [0049]; Figs. 3 and 9, element 38a “arm”) holding a light source (paragraph [0051]-[0052]; Fig. 9, element 53a “LED unit”) and an image acquisition device (paragraph [0053] “observation system 54 … has an imaging optical system and an image pickup device (both are not shown)”), the housing (paragraph [0049]; Figs. 3 and 9, element 38a “arm”) having a mounting surface (paragraphs [0049]-[0051]; Figs. 3 and 9, element 39) upon which the culture container (paragraph [0036]) is mounted (paragraph [0049]-[0051]).
In the analogous art of incubators with imagers, it would have been obvious to one skilled in the art before the effective filing date to modify the imaging apparatus of modified Hong to be in the incubator as in Kiyota because this would be a simple substitution of one known technique of imaging cells for another known technique of imaging cells.
Regarding claim 29, Hong discloses a light source (Fig. 3, element 310) and image acquisition device (Fig. 3, element 330 via pg. 9 a “standard microscope” would inherently have an objective lens or Fig. 1, element 120 of the background art).
Hong does not disclose a controller for controlling at least one light source and image acquisition device, the controller being disposed in the internal space of the housing.

In the analogous art of incubators with imagers, it would have been obvious to one skilled in the art before the effective filing date to modify the incubator of modified Hong to have a controller as in Kiyota in order to regulate the incubator environment and image the cells.
	Neither Hong nor Kiyota disclose that the controller is disposed in the internal space of the housing.
	However, regarding the limitation of having the controller disposed in the internal space of the housing, this limitation would have been obvious to one of ordinary skill in the art as a rearrangement of parts. MPEP § 2144.04(VI)(C).
	Regarding claim 30, Hong discloses the station server (Fig. 3, element 350).
	Hong does not disclose a transceiver for transmitting and receiving the information to the station server, the transceiver being disposed in the internal space of the housing.
	Sieckmann discloses a transceiver (implicit from pgs. 11-12, “radio system (transmission, reception)”) for transmitting (pgs. 11-12 “transmission”) and receiving the information (pgs. 11-12 “reception”), the transceiver being disposed in the microscope (pgs. 11-12 “built into the microscope”).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of modified Hong with the transceiver of Sieckmann in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).

In the analogous art of incubators with imagers, it would have been obvious to one skilled in the art before the effective filing date to modify the incubator of modified Hong to have a housing as in Kiyota in order to protect the microscope and the optical components associated it from potential damage.
	Regarding the limitation “the transceiver being disposed in the internal space of the housing” it would have been obvious to one skilled in the art before the effective filing date to modify the observation system of modified Hong with microscope transceiver of Sieckmann in the housing of Kiyota in order to wirelessly control the microscope and transceiver while protecting both the microscope and transceiver from damage via a protective housing.
	Regarding claim 31, Hong discloses the station server (Fig. 3, element 350).
	Hong does not disclose that the transceiver is configured to transmit and receive the information wirelessly to the station server.
	Sieckmann discloses that the transceiver (implicit from pgs. 11-12, “radio system (transmission, reception)”) is configured to transmit (pgs. 11-12 “transmission”) and receive the information (pgs. 11-12 “reception”) wirelessly (pgs. 11-12 through radio waves).
In the analogous art of microscopes that convey information wirelessly, it would have been obvious to one skilled in the art before the effective filing date to modify the observation device of modified Hong with the transceiver of Sieckmann in order to control the observation device wirelessly and obtain data from the microscope, as well as to be able to communicate and exchange data as needed with other people (Sieckmann, page 1).
to the station server”, it would have been obvious to one skilled in the art before the effective filing date to modify modified Hong’s station server to communicate wirelessly, such as via Bluetooth®, with the microscope transceiver of Sieckmann (pgs. 11-12) in order to eliminate the need for wired connections and make the placement of the microscope and station server relative to one another more convenient.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hong (KR 100813915) in view of Sieckmann (GB 2512793), Blanchard (US 2018/0346868), and Kiyota (US 2009/0093046), further in view of Tandler (US 6,795,239).
Regarding claim 28, assuming that Hong does not disclose at least a portion of the mounting surface being optically transparent (despite a transparent incubator (Hong, top of page 8)), and assuming that Kiyota discloses at least a portion of the mounting surface (paragraphs [0049]-[0051]; Figs. 3 and 9, element 39) being optically translucent (paragraph [0051]), Tandler discloses at least a portion of the mounting surface (col. 2, lines 2-4) being optically transparent (col. 2, line 2).
In the analogous art of microscope stages, it would have been obvious to one skilled in the art before the effective filing date to modify at least a portion of the stage of modified Hong to be transparent like the stage of Tandler in order to image the cells from below the stage.

Terminal Disclaimer
The terminal disclaimer filed on December 22, 2021 disclaiming the terminal portion of the patent being reexamined which would extend beyond the expiration dates of: 
US 10,281,704
any patent granted on Application Number 16/366,682
US 10,877,256 
US 10,914,931 
any patent granted on Application Number 16/689,671
US 11,137,588
any patent granted on Application Number 16/904,799
has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirata (US 11,016,279) – An observation system with a focus position determined by a controller.

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.

	Kawasaki does not teach that the optical system is in the incubator chamber, however, it would have been a simple re-arrangement of parts to place the optical system (Kawasaki, Figs. 1-5, element 5b) within the incubator chamber to yield predictable results. However, for further clarification on this issue, the Blanchard reference has been added.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799